Case 1:20-cv-22745-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 6
.        #



                     u'(A 3
                          -'T e ï& G'A-A 4-c- G LE b''T tJ CL-I- (oo cf                                                                                                                                                                          -



                     %otlw
                         mtl= w fl V b N .
                                         t:
                                          z
                                          'T'fkt (L-L o' F E'L   k tn.f: c à),
                                                                             A                                                           .




                                                                              r'-'---,f     -
                                                                                            ..
                                                                                             -h$--
                                                                                             '    -7-'-                                                           ,
                                                                                                                                                                  '<-                                                                                                                   '
                             ----
                                                                          '-
                                                                              '       ,-
                                                                                       !
                                                                                       (-----    !
                                                                                                 -.
                                                                                                  '--..-.-..-.
                                                                                                  .......-..--.
                                                                                                                       -.                                    ,
                                                                                                                                                             f
                                                                                                                                                             '
                                                                                                                                                             3
                                                                                                                                                             q
                                                                                                                                                             Lït
                                                                                                                                                             ,
                                                                                                                                                               b
                                                                                                                                                               -
                                                                                                                                                               b
                                                                                                                                                               -'
                                                                                                                                                                ::E
                                                                                                                                                                  :
                                                                                                                                                                  è
                                                                                                                                                                  .-!
                                                                                                                                                                  :)k
                                                                                                                                                                    ;
                                                                                                                                                                    .
                                                                                                                                                                    -
                                                                                                                                                                    ,-
                                                                                                                                                                     .
                                                                                                                                                                     -
                                                                                                                                                                     . !
                                                                                                                                                                       ;
                                                                                                                                                                       -
                                                                                                                                                                       '.
                                                                                                                                                                       .-.
                                                                                                                                                                         -'4
                                                                                                                                                                           f
                                                                                                                                                                           :
                                                                                                                                                                           1
                                                                                                                                                                           t
                                                                                                                                                                           Lj
                                                                                                                                                                            -
                                                                                                                                                                            ,
                                                                                                                                                                            .!
                                                                                                                                                                             i
                                                                                                                                                                             :
                                                                                                                                                                             --
                                                                                                                                                                              ..
                                                                                                                                                                               -
                                                                                                                                                                               .
                                                                                                                                                                               '
                                                                                                                                                                              .---
                                                                                                                                                                                 .-.......,.-                                                                                                               ....



                                                                                         2- U -G '(t , % -  'T.T (h
                                                                                                         t (-     -                                                   -                                                                                                                 lQî3
        C                k'
                          c àc '   Q- :4ac
                                         '
                                                                                                                                                                      (-
                                                                                                                                                                       kC c+,'d                                                                                                                                  '       '


                            '?ïa.
                                'in-h)fNP                                                                                                                                         -                                                                   .-                                                    y
                                                                              .                                                                                 1
                                                                                                                                                                                                                                                                                            22â
        '


        f î a.                                                                                                                                                                                                                                                   k''
                                                                                                                                                                                                                                                                   P&&&'D
                                                                                                                                                                                                                                                                        *.
                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         Z12t
         F. eccïï D e e 'ïoa C erh ec
             ï ef-ea cbczo.
             3            V                               ,



                 i
        SN
         ''trt!c.e tn - JV <V*
                              -                                                        .- .-              -       .- -       -
                                                                                                                                     -
                                                                                                                                          -
                                                                                                                                                            Y ft UV (1i
                                                                                                                                                                -,                      - .

                                                                                                                                                                                                    ,
                                                                                                                                                                                                        -           .                                           -                                                            -
        h f;sc*,'c,
        '         t
                  'cvàe                                       .                    bxlczrcïeo K
                                                                                              .
                                                                                              wœ c i
                                                                                                   -eYckcrzq--
                                                                                                         u,
                                                                                                          .
                                                                                                             j
                                                                                                            -/
                                                                                                             )-
                                                                                                              <-'',u,/-.nk,c .--
                                                                                                                 v'
                                                                                                                  )                                                                                                                       .-          -.                        ,
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        ê
                                                                                                                                                                                                                                                                                                             -       -       -
                                                                                                                                                                                                                                                 '.                                     t
                                                                      .




        A Afv,yo'
                ss-
                  àf-
                    uaq-
                       tJv $
                           1
                           -ttnecbj      -                                                                                                                  -             (-oe,z-c.
                                                                                                                                                                                  t!ook1t)r- -;
                                                                                                                                                                                              '--
                         '


             -Vv)<'fït-
                      oc                             ..

                                                                                  .-                                                                                                                        -
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                         -           - -                -
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                             - - ..- -
                                                                                                                                                                                                                                                                                .       ,
-
        Foo ct s-q-..-: '
                        ïtwc-w fvActfxrx
                                       .cje-,c.
                                              -                                           .
                                                                                                                       -                                                                                                   - to kkt+r
                                                                                                                                                                                                                        (.-.                   - .
                                                                                                                                                                                                                                                                                                .           -.-          .-

        t)A '
            y            - ..                rm qcju,cqc - # - (- /q g
                                             '                e
                                                                                          '
                                                                                                                  .- - -         -       - - - . l                                                                                                                                                           .- - - .-

                                                                                                                                                                                           cat/dlv                                   SC l                                   /pî
    -
        f oo o'
              .C-ù< -
              b      -                                            -                -      -               -            .
                                                                                                                                     Q X -7.
                                                                                                                                       * e    . .
                                                                                                                                                                                           Juuge                                                                Mag Ak+                             - - .
                                                                                                                                                                                           Receipt#

                                                                                                                                                            U
             %
                                                                  (V , w'4 /y - .o. -.zx -- s)F LJ..                                                                                  ,                                                              - -
                                                                                                                                                                                                                                                                                .                            -       .   .
                                                                                         '
                                                                     tl.f,'e.  y   t-.-J- 'k4.
                                                                                             GC-
                                                                                               - t9 9                                                   ,

                                                                                                                                                    - u. -                                                              -                                                                                    ..- -

                                                                                                                   -                      '
                                                                                                                                                                    f?-.ïwz/j.1-
                                                                                                                                                                               ..
                                                                                                                                                                                -               .
                                                                                                                                                                                                .




                 -                               r                                                        ---t-                                                 -                                                                                                   %
                                             .



                   '1.'àr
                        .nc-                                   se k    u-
                                                                                                                                                                          -                     .


               (.
                -.8
                  1
                  ''
                   -       x--.-f -- A -,
                                        Jo, rc/ ?     - .ht.
                                                     -cxr     ..
                                                              -          A                                    -.       -                                                                            -   -                                    -        - -       -       -                       -


          r o y't-vxa i )wt
                 - -
                             ? 'r o r..;-,/-s,.t-- Q 4 zt1- t-rxjf:z-,-)--.--.---..
                                  - -.           -- -
                                                     '

                                                                              -                   - - - -                                           ,
                                                                                                                                                                      .
                                                                                                                                                                                                                            ,-       -                     --
                                     '                                                                                                                                                                                                           '

          e ïer vèkzo c,e 0 #ec                r gQ . h   -
                                                            'Xe tx D euit
                                                              -           -                       -                                                                                                                                  -         -                 -                                  -        -       -


        Q m c: L e-     .ckïh..x $-h
                             -'
                                     .
                                     -voJ --,- i F        -k
                                                           '1e-)----z-
                                                                     c.--l--eck
                                                                              ..,.rv.1-  .- -
                                                                                                                                                                                                                                                                                                              --         -
                    j s    z.--                         j                                                                    w

           Gvkl$.t?h-  ï-
                        ' A,G c h3 $<:-ç-.ç'b,i% ï'zc,A.t-. rz,'= x(    .s-l- a- -
                                                                                  >
                                                                                                  - .- -                                 -                                                                                                                                          -       -           -     --         --


        43 ï( .
              kwïtai1I t-)o wk- ,xc '- îk -ro oz '                        p'cco ï  'ce                            -         - -
                                                                                                                                              -

                                                                                                                                                                                                                                 -                                                                           - --



         C Y ->+ * A'7-         L- è. eoht-k- 4- k'<c4Cb          '# V -     t.'!tx                                         .
                                                                                                                                                        .
                                                                                                                                                                              ,                                 ,
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         ..--- - ..-                                            -            -       -


        Vhtltu.   -ï w h v--oo( (     7 ecu.'yœ' . .j- - rtt>    r- - , ,. -- -- . .-         -       -
                                                                                                          -
                                                                                                              -                                                                                             .                    -                          .                                                 -          -



        G
        K        .,          z
                             àe/ c
                                 rqcï
                                   --
                                    t,tcmtze U ? -:
                                                  > :Vuok-t#. $,
                                                               -)Löc                          .                                                                                                                             -        . - - .                                -
                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                            ,r'
                                                                                                                                                                                                                                                                                              1         - -                  .
                          r    Case 1:20-cv-22745-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 6
                                                                                                                                                                                                                                                                                       9.           x




                          .
                                               0-.o cï Sef-Uïtc - . x à-h M .- t)fN$ Ju ct -'r,c
                                                                                    '                                                                                           ..                                                                                      .                       '




.
                                              c'-o coos .-ï t#. s1-a.t.eJ 'z  - .m  k '
                                                                                        .
                                                                                        k                                                              .        .                                                                    .                     .


                                                  4.tto'
                                                       w' o3o J' ïn ooé %c.r.,         u?y w. t-l
                                                   Fvhû-1- aO ,
                                                              h Jonti
                                                                    xiS'4'cu.#(
                                                                        '
                                                                              -v4- Sk c'm eJ    t ec.v.v:.%
                                                    2.P - Jtk,
                                                      ''
                                                      '
                                                             not4'
                                                                 v c..kv.rtkv -
                                                                              ,: 'khro(.
                                                                                       1. tocc/
                                                                                              ze-'                                                     .                    .                                                                          s                         m
                                                                                                          '

                                                                        r'                                Y-
                                                                                                          .k
                                                                                                           bçucï Q .
                                                                                                                   ,c t?t.(-.(
                                                                                                                             -
                                                                                                                             .
                                                                                                                             > ''eu -.' r
                                                                                                                                        .e                  -                                                                                                           h.
                                                                                                                                                                                                                                                                         e-3,e
    g-* *' .. . . 7-. !à yx.
      a.:c-?
               ...,..-,.....-

        .'....' . ' ' .   ..
                                      ,     j-y
                                          .,z
                                              .
                                               ',q
                                                 yy
                                                  rj
                                              .. ..
                                                         cwq.j
                                                            ..
                                                               '
                                                               v
                                                                jjg,* (qjj
                                                                        .y, '
                                                                            jjj
                                                                              '
                                                                              a ,.  1o
                                                                                     q'o-
                                                                                    '' v
                                                                                        r
                                                                                        > ,Ua.L ,
                                                                                                X,
                                                                                                 ' '     ' .                                                                                  .

    I
    î
    1
    .                       rw .
                                '-rt/ -, )
                                         t FG A    -ece,-
                                                   -  ..ï. . , e.
                                                             A   r
                                                                 uj--
                                                                 -
                                                                    -'
                                                                    tr
                                                                     .,c..,
                                                                          ) Ciern -c '  - ,-
                                                                                           Y'
                                                                            .


    $
    t
    j .
             .'.l:).:,f.     u
                             :+
             . ..' .'' .... ..'.
                                 4
                               ''e.
                                   ',..
                                  e.
                                      u x'
                                      .
                                         )
                                         .    zr  .
                                                   .     .
                                                          gyk fhC r ',, ,.y.j.j.- .. g Ur
                                                                        .
                                                                                         -
                                                                                         .
                                                                                         syu .,               .
                                                                                                                       '
                                                                                                                           ,              .                                                   --
                                                                                                                                                                                                           #
    .
                                          s.).),..,.;;:
    '
    2*                        L't..--t'.
                              ï        '-''.
                                           -'
                                            .vm''
                                                uk%V
                                                   .'k.,
                                                       1 F,o ttokelç
                                                                   p ,)
                                                                      ,
                                                                      h                                                     .                                                                             L- S
                                                                                                                                                                                                             ktu>(.- -hètkf..-                                                   uh
                                                                                                                                                                                                                                                                                  .vc
                                                                                                              -

                                                                z-ec,o kM'
                                                                         -l:'
                                                                            x' ka' tt-.
                                                                                      e. u.
                                                                                        - 'o *7eo uïc. wot.
                                                                                                          '
                                                                                                          ss
                                                                .k Rjy'u j'
                                                                          kj. s..o cj .
                                                                            . .
                                                                                        ,   V'(
                                                                                              '
                                                                                              .j
                                                                                               a     u,
                                                                                                     . ao ;
                                                                            k%
                                                                            -
                                                                             ..                                        sre-
                                                                                                                          s$ct
                                                                                                                             't.
                                                                                                                               -.t
                                                                                                                                 'u
                                                                                                                                  -
                                                                                                                                  Afh tof.
                                                                                                                                         sK
                                                                                                                                          '                                                                                                  (-
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              $'
                                                                                                                                                                                                                                               o .
                                                                                                                                                                                                                                                 M.
                                                                                                                                                                                                                                                                                     t'& 1
                                                                            '
                                                              -4us. be *or% A .,q t-
                                                            sï.                        t-w ct Ao
                                                                                               . -t--o l                                           ,

                                                              r
                                                              o fk- to' Fokuè
                                                                            ' %..
                                                                                e.rk/t
                                                                                     -ce '  ;      m.>
                                                                C-      a-    ,'.
                                                                                -C1 $
                                                                                .
                                                                                       n e.4wr re '.ch 2,.
                                                                                                         J
                                                                                    ht
                                                                                     k $:iO                                                                     o                             ck. '. y-'
                                                                                                                                                                                                       ïc.
                                                                                                                                                                                                         r
                                                                                                                                                                                                         c (-0p,rx.t(kcl.
                                                                                                                                                                                                                        e
                                                                 àvo .-1.e,(-c4.-F.
                                                                                  to c'
                                                                                      a e-:
                                                                                          -
                                                                                           --'
                                                                                             Y - k.ct.
                                                                                                     l e r'q&,.-
                                                                                                               t                                                                                                                                                                                                -
                                                                    Vir- f.
                                                                          --
                                                                           çx
                                                                            o 3ke-k
                                                                                  s -c,oe-c ('to o# 1  .tu
                                                                                                         7 +'.L,.e-
                                                                                                                  .x
                                                                     q
                                                                     ,o'
                                                                       htq'
                                                                          ..
                                                                           e % (N
                                                                                .                                                                                                         '
                                                                                                                                                                                          Ja t.
                                                                                                                                                                                              7/7'
                                                                                                                                                                                                 w)t                                                                   t0
                                                                                                                                                                                                                                                                        --                 - xf
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                              q.
                                                                            467                                        tokl'
                                                                                                                           lv
                                                                                                                            J.- ï:-1.
                                                                                                                            -
                                                                                                                                  .t
                                                                                                                                                                                                                   '
                                                                                                                                                                                                                   - tne1t'f!t/.f-c1 -.
                                                                                                                                                                                                                                      ).'
                                                                                                                                                                                                                                        kvx
                               '
                                  .                    .            .           ..-
                                                                                      '     ..                     t   .a          2.r)y.hp   j   yjq
                                                                                                                                                    j
                                                                                                                                                    .
                                                                                                                                                    :it
                                                                                                                                                      yk
                                                                                                                                                       j        e
                                                                                                                                                                .                                     jr
                                                                                                                                                                                                       .:.
                                                                                                                                                                                                         jy
                                                                                                                                                                                                          .                                        j                    .
                  v .- .
                                      w.
                                       ..QY-;
                                            ....
                                               X. .-...
                                                      e. .% .
                                                            -..
                                                              v
                                                              x
                                                              ...
                                                                v
                                                                ..x
                                                                  pgsga kyx saj                                                               y        .
                                                                                                                                                                                      - ..j (.a       .                      .               gx;u (a
                                                                                                                                                                                                                                                   y ./..ugy                                            .
                                         )*T  .
                                              .                                                                                                                                      j. . .
                                                                                                                                                                                     .                                  yn                                                                  t
                                       t?Fivz
                                         '
                                                   i
                  ..
                   -.
                    *.
                     - W          .J
                                   .z .... .. -
                                              .N
                                                    #o
                          *- '-''-: ''ex'' -'*-.:''-.
                          .
                                                          o.a.
                                                           .-
                                                                -
                                                                   ---
                                                     -'''.--'------..'.
                                                                           yy r
                                                                        'w '
                                                                           - .
                                                                             '        '
                                                                                      u
                                                                                      .&. y
                                                                                          ...;.
                                                                       '.-'.--*' .4':' ''1* -''
                                                                                                k
                                                                                                q.,' y-j,k.<
                                                                                                y          ,
                                                                                                           ; u ..
                                                                                                                -C,/ p.
                                                                                                                   .     j p (/o1
                                                                                                                                .:4                                                       . . ...                                            .                 ..                                               ..
                                                                                            -


                  *-.*+.v.
                         'w. u. '-x-.  '
                                       -h.j(.-.h,j.,..
                                                     d
                                                     ,
                                                     F
                                                     !
                                                     -
                                                     :j.-,     .,...  --.  (k  .c:jt -
                                                                                     .
                                                                                     %'..-.. )j(aj '
                                                                                                   )h
                                                                                                    k
                                                                                                    /
                                                                                                    '
                                                                                                    e,
                                                                                                     h
                                                                                                     k,' . c s j. wwjc.!
                                                                                                                       k
                                                                                                                       .
                                                                                                                       -
                                                                                                                       rj!  .
                                                                                                                            .x . .
                                                                                                                         .. .                                                                                                                .



                                                                            v
                                                                                                         ''
                                                                                                          '
                                                                                                                  oi
                                                                                                                   nnï                                      'Cek'YL
                                                                                                                                                                 - N'- .
                                                                                                                                                                       znJ                                                                        0i' -                 .            't.C '

                                                  '
                                                                                    i'
                                                                                     -n' fehY'
                                                                                             tt
                                                                                              s-faeè ..x f-ev'co .t. ( 44uc j.
                                                                                                                             t)g
                                                                Vv-
                                                                  v)cvo- 'caj2                                     .
                                                                                                                                                            .   .-T 4.
                                                                                                                                                                     .
                                                                                                                                                                     kx=.'
                                                                                                                                                                         t (g(.
                                                                                                                                                                              J                                                          -                 -                , (.c hs-
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                             0      .
                                                                                                                                                                                                                                                                                    '.
                                                                                                                                                                                                                                                                                     6
                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                     w .
                                                                                                                                                                                                                                                                                                        '




                                                            fm' he- t
                                                            ,
                                                                    -tr'
                                                                       a                                                                                                                      ft-ec.
                                                                                                                                                                                                   me-),                                         7
                                                                                                                                                                                                                                                 . u-/k
                                                                                                                                                                                                                                                      r.  0j
                                                                                                                                                                                                                                                       ' 5.
                                                                                                                                                                                                                                                       z
                                                                $#--ïb (yu.
                                                                    '
                                                                            jQ)   >
                                                                                  06 YV4ce4--J Z l<x (e /(                            -
                                                                                                                                                                .
                                                                                                                                                                                      =
                                                                                                                                                                                      .                        .
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                .   >            w                  .

                                                                 ïo ' cct-
                                                                         s'h - tà. C'ooi .1.c.y t-
                                                                                                 ym c q-
                                                                '
                                                                bx!p..(-J(?r: ûo/. Ass.octq : ï,3u-c).e,a o.Jcf,
                                                                                                              $
                                                                                                               hu(                                                  h       '
                                                                                                                                                                                      .
                                                                                                                                                                                          '
                                                                                                                                                                                                      -
                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                    x                        .
                                                                                                                                                                                                                                                                                            '


                                                                  Wr;.h''î
                                                                         <w y/
                                                                             A Foo2  w q
                                                                                       ..er-fyœ' - W <,q A7c   ,
                                                                                                                 '5.
                                                                  T'zspèn,  s-
                                                                            -e
                                                                             -.cs 1/0 t4 1o #ns, Y'I.'Yve- t -q-
                                                                  $ O,  Y j- ,. >'vu. 'h, - q' us '' o'0. ktzio-y- 'ouj .                                                                                                                                          .
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                                            ,
                                                                                            tt o ('teJôvnt-e-l uq @ L7                                                                                                                            . csM f                                   i #'
                                                      .
                                                                                                 ezn )                                                          co ccam - F RL
                                                                                                                                                                        r
                                                                                                                                                                        .                                                        ,               . t
                                                                                                                                                                                                                                                                       oV n u!
                                                                                                                                                                                                                                                                            '
                                                                                                 '
                                                                                                    kt(--c tM tA%'.                                                                       à' o.
                                                                                                                                                                                              n y'c
                                                                                                                                                                                                  o-h
                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                   A& T                          '.1
    '                                     >
                                                                        çoc # 7                                                       %
                                                                                                                                                           K lJ                               '
                                                                                                                                                                                                      ' e- ,                                      rb'nc                              tIR
K - Case 1:20-cv-22745-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 6
D
J. .
.




         '


        V.QJG r >
                .+f-ùj$r
                       k.-<
                          so ej
                              -.
                               -s(.
                                  /aY$ w zxyacy a i  cm
                                                      a.o)o
                                                          u-y
                                                            a'F                                                                                               . - - -



          V. hS
              NN /4VzaW         ('
                                 .
                                 j,
                                  ...-:x
                                  o    '
                                       z
                                       j c,
                                         ..

                                            1s' )j. xN         .
                                                               /                             ... . . .               .-            y                      - -              -
             '
        vu.'$: : + -cu   '%.co%
                              c      ïi
                                      :
                                      pk- (ok-va%t     -5to'(A-                                       '
                                                                                                                                                          -       -        -


        k)ï
          nt$- /vNo-ta(-. L-
                           z.
                            c ,
                              N ('
                              . .-..
                                 k v.xoy
                                    M   'c
                                         o.
                                          $'(.f.,)t
                                                  '/.p. (.bo o r
                                                  .                                           .       .        .
                                                                                                                          -   ..
                                                                                                                                   f,
                                                                                                                                    ''a/-.--
                                                                                                                                           s-
                                                                                                                                           tc-
                                                                                                                                                      -

                                                                                                                                                          /s
                                                                                                                                                          - ...            -



         Z?'
           3(k
             -. 'y,2cvc )..e-
             .             .o                              -                                                                                              - -         -




             ?'
              t.
               -c
                w.- s' f> -r ïz  o'th,
                                     v          a po       c v?)c, l,x?
                                                           .           'oc lf t;.t:p                                               -.
                                                                                                                                              -


                     h > )t'Nzv .
              -4 13 c.
              f                     up ew..-vy.'
                                               .- kcoj-z yso u    afooz
                                                                      .
                                                                             ' '                                                                          -           --
                      -
               C>>,,tj'.
                       $u
                        hn o. q.- .t =k'
                                       ),t7vq. %-k>(.U .
                                                       t(.c. -  (
                                                                p
                                                                .C- .
                                                                    o.y'. skrjc?
                                                                          .-                                                                              -           .-


                     -V C y .    ïoj(.jjy g .y.. uw. y y.gpryjj m ;ygooa                ,                 .

                                         .            ..
                      ,s-.
                      '   -<-,
                             .jk#-,e s A c-,  F      # t-4/? o)T (qcyg xy
                                                                      .

                                                                                                                                                          - .- -




                     Gï -ï
                         '
                         --e,
                          .
                            'v.t 1--k: t  --î
                                           . cao-.
                                                #--
                                                  <--. F D û:
                                                  M         l 0'
                                                               -tgl
                                                                  ,
                                                                  T.t
                                                                    -cu- $ --                                                 .



             Cq utb +                   r tn jt0
                                               .4              q,,
                                                                 $-%.              :
                                                                                   7, -s
                                                                                    '
                                                                                                              )f.,y
                                                                                                                  'oys.qt-za)t-&t                     .
                                                                                                                                                      .



         $Q ei
             w'
              qf )v y-(-ov t-c.(w            --                                - cr
                                                                                        jy

                                                                                  oà-J-.4
                                                                                        .
                                                                                        -'
                                                                                         u.
                                                                                          -
                                                                                          t.
                                                                                                  .

                                                                                                                                         -        -       - --




                 '


                      V-. ï-C..v1
                          .
                                .ocs.  j. (oor ,  y .jvy                                                      ,G-a    .
                                                                                                                      4y ''
                                                                                                                          $<
                                                                                                                           .
                     S e-k-x) yj()) lkx,'o ('
                                            goyf
                                              . -
                                                o
                                                . .;;..r         ..       .         ,
                                                                                                              J
                                                                                                              4'
                                                                                                               .
                                                                                                                 z y)p
                                                                                                                     rr
                                                                                                                    w- u                                  -     -          -



    ,                '
                     -'
                      t>
                       A>-'
                          eA
                           A .-
                              j-uux r
                              . .   s
                                    =,
                                     to kny of-ot--(?
                                                    ;>
                                                     -'
                                                      --''n6,
                                                            :, .                                                              .              .-           -




                                                                               U                                                        '- M
Case 1:20-cv-22745-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 6
      Case 1:20-cv-22745-DPG Document 1 Entered'N1$$on zFLSD
                                                         ,
                                                             Docket 07/02/2020 Page 5 of 6

                                                                          N,
                                                                           ''
                                                                           q4
                                                                            jj$
                                                                              ,
                                                                 l

                                                                 l
                                                                 l    .




                                                                 1
                                                                 1
                                                                   'U
                                                                 I& ,
                                                                 ir
                                                                 1
                                                                 J C*
                                                                 j --'e                                 G
                                                                       F>         3                     *
                                                                                                        U
                                                                                                        4%
                                Eq) c w.
                                       u.-X
                                          C;
                                             *
                                             (n                                            -   C. N                      '                    (
                                                                                                                                              ç
                                                                                                                                              >'
                                     u . Cu                          '> ,
                                                                     X            g3                                                          N
*
< -
                          Yu
                             rn & a
                            mt %o
                                c-..
                             o. u.
                                o*
                                   f
                                   uz
                                    ./
                                     -:
                                   o v.
                                       q) k
                          r = c:rv.k=. f4
                                         =
                                           L'
                                      .Z nu-
                                           .
                                            l
                                            -
                                            o
                                                                                               o f'-N                             s           (l)
                         =m
                          - /
                          E
                             .
                             q;o =
                             c)m
                            uuoq
                          - t
                                * 6o
                               ;x>.wa c
                               = u!t .
                                       ==
                                       .- =O
                                      .=
                          e,= o-E k.-r<
                                                                                               O ç)                  .            *



                                                                                                                   ï-
                          Do
                          * y-ro o
                          CL +.#
                          * &, f!
                         .c ...
                          UQ   z
                                 ac
                                 *
                                   2n:2 t
                                 o >'
                                 Xc o
                          D = '*' 2 '.
                              D  w- o
                                        '
                                      v- ''. -
                                     -=w Uv .:
                                              .

                                           '. .
                                                                                               & C                           .-               <
                          OL.F'-.*;'QJ-' 'i '              %
                          +
                           c Z1'
                            > >.
                                 tr
                                 w.W-J .U k . *'-
                                    .;
                               o ; .u   .. C '-:.C--   J
                                                                                                                                              V
                          =tkl r-l t .'   ï.)-1 t .-   -
                                                       .                                       *                                              (L
                           t
                           od
                            n .-
                               -. wC. .* 'z!.t.
                                             (.. c'.
                           o
                           LJ C.. 7$22..c .
                               o!
                                             -. k
                                                       )                                                            .                         (X)
                           o
                           w..'-        .
                                        '>.c-' t-
                               Q                       '                                                            6%,
                                                                                                                     .                        D
                                                                                                                                              >
                          tCh is'œu..u''
                                   -' JJ. ua           p                                                            r                         &

                           ç
                            su.
                           Q)  t). -'l
                                        -'
                                        ''
                          = x. 67 = '-' '
                           G11 u
                               œ. -
                                  '-.-.
                                      'ww'
                                          -
                                          '' '
                                             k             7
                                                                                               Z o'e                    >G                    Q.

                                                                                   H x &o
                           w
                           ci R-
                               C1
                                JXQ P- .D '
                                           '                                                   ,
                           q; QJ c. .       )
                           cp b: 1..
                          v'
                           ..
                          .Ca.(
                              :;C
                            ; u--zr'
                                   ).4                     ).)
                                                             .                    u                                     :.#k'
                                                                                                                        .
                                                                                                                        ik...
                                                                                                                             ji
                                                                                                                            '.
                                              'X L                                , g
                                                                                  T  . .                             iwgk
                                                                                                                     c.
                                                  m                               >    y.-m
                                                                                       .
                                                                                           '
                                                                                               .         w .   y
                                                                                                                     (*
                                                                                                                        Q
                                                  O                                                                t .
                                                                                                                   1 l
                                                                                                                        k)
                                                                                                                      ., '' A
                                                                                                                     $'     .v.
                                                  m                               jx           ''                   t
                                                                                                                    l
                                                                                                                    -It
                                                                                                                      r
                                                                                                                      -
                                                                                                                      '
                                                                                                                      k
                                                                                                                      -
                                                                                                                      ,
                                                                                                                      t
                                                                                                                      q
                                                                                                                      .j
                                                                                                                       ;
                                                                                                                       k
                                                                                                                       !
                                                                                                                       j i
                                                                                                                         ,
                                                                                                                         q
                                                                                                                         ë
                                                                                                                         i.
                                                                                                                          '
                                                                                                                          r
                                                                                                                          ,
                                                                                                                          :
                                                                                                                          '
                                                                                                                          -
                                                                                                                          i
                                                                                                                          ;
                                                                                                                          .
                                                                                                                          7
                                                                                                                          '
                                                                                                                          -
                                                                                                                          -.
                                                                                                                           ,             .
                                                                                                                      .N
                                                                                                                     ,-. qx
                                                                                                                     Wx               V''.T
                                                                                                                                      >
                                                  Q                                                C Q              $'
                                                                                                                     -f
                                                                                                                      a- Qg
                                                                                                                     .+
                                                                                                                         rz
                                                                                                                          ,'
                                                  m                                                                     %.
                                                                                                                        .             ?
                                                                                                                     tr
                                                  c                                            Vb
                                                                                                                                      iU
                                                                                                                                      (e!vf
                                                                                                                                      '
                                                                                                                                      +<
                                                                                                    '
                                                                                                >
                                         ;
                                       J .z '-k C)
                                                   = c
                                                  LO r-                                        G
                                       $ '/. w.
                                              4 jo .L y
                                       l
                                       :$
                                        ,
                                             -u y:
                                             = csp
                                                 a
                                                                                           LLD D
                                                C    .
                                                                                           * 3
                                                                                               O
Case 1:20-cv-22745-DPG Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 6
